 Detailed Projects
      Report
     5/1/2020 - 9/30/2020

 Client name   Project name     Date performed Hours     Description                                 Rate

 Bankruptcy    Kisco Health &   5/4/2020      0.58      PREP: Begin Petition and Schedules;          400.00
                                                        Corporate resolution; Rule 1007 Affidavit

 Bankruptcy    Kisco Health &   5/4/2020      0.58      PREP: Prepare questionnaires for CLnt and 400.00
                                                        email

 Bankruptcy    Kisco Health &   5/5/2020      0.35      Leases: review Code and Local Rules          400.00

 Bankruptcy    Kisco Health &   5/5/2020      0.56      PREP: Phone from clnt re steps to file       400.00

 Bankruptcy    Kisco Health &   5/6/2020      0.48      RETAIN: Prepare NOP Application, NH          400.00
                                                        affidavit; Lar Dan affidavits

 Bankruptcy    Kisco Health &   5/6/2020      0.23      LEASE: Begin 365 Motion to reject 350 Lex 400.00
                                                        Ave lease

 Bankruptcy    Kisco Health &   5/6/2020      0.51      Lease: Complete motion to reject 350 Lex     400.00
                                                        lease

 Bankruptcy    Kisco Health &   5/6/2020      0.45      LEASE: Draft motion to assume new lease 400.00

 Bankruptcy    Kisco Health &   5/14/2020     0.16      PREP: Emails from and reply to clnt re       400.00
                                                        steps and timing to filing

 Bankruptcy    Kisco Health &   5/15/2020     0.15      PREP: Review clnt questionnaire email;       400.00
                                                        Reply to clnt w questions

 Bankruptcy    Kisco Health &   5/18/2020     0.86      PREP: Tel Conference with client on           400.00
                                                        existing LL issues; claims to be listed, incl
                                                        secured equipment; bank account
                                                        requirements; assets; procedures post filing

 Bankruptcy    Kisco Health &   5/18/2020     0.13      PREP: Email draft Local Rule 1007 affid to 400.00
                                                        clnt for review and completion

 Bankruptcy    Kisco Health &   5/18/2020     0.3       FILING: Complete Local Rule 1007-2           400.00
                                                        affidavit

 Bankruptcy    Kisco Health &   5/20/2020     0.28      PREP: Enter Property from Clnt email         400.00

 Bankruptcy    Kisco Health &   5/26/2020     0.66      PREP: Phone w Client reviewing SBRA           400.00
                                                        issues such as Trustee, Plan, and complete
                                                        1007 affidavit; and review of additional info
                                                        needed

 Bankruptcy    Kisco Health &   5/27/2020     0.46      PREP: NOP, Application Proposed Order 400.00
                                                        and Affidavit for retetion of Accountant

 Bankruptcy    Kisco Health &   5/28/2020     0.31      /Retention: Review and correct docs to       400.00



Page 1                                               Printed by BillingTracker (c) on: 9/29/2020 8:55:03 AM
 Detailed Projects
      Report
     5/1/2020 - 9/30/2020

 Client name   Project name     Date performed Hours     Description                                  Rate

                                                        retain accountant; email to accountant and
                                                        clnt; email clnt Accountant application to
                                                        review

 Bankruptcy    Kisco Health &   5/30/2020     0.1       PREP: Tel w Clnt re status of new place       400.00
                                                        and timing of filing

 Bankruptcy    Kisco Health &   6/2/2020      1.06      Update Schedules w Priority and Uns           400.00
                                                        creditors; new address; email clnt for info
                                                        needed; emails with accountant

 Bankruptcy    Kisco Health &   6/2/2020      0.18      PREP: Emails from and reply to clnt re        400.00
                                                        Accountant

 Bankruptcy    Kisco Health &   6/4/2020      1.03      FILING: Review and Update Petition per clnt 400.00
                                                        emails; Review and update Affidavits and
                                                        Retention Documents; email all to Clnt to
                                                        review and for info needed

 Bankruptcy    Kisco Health &   6/5/2020      0.4       PREP: Continue schedules and docs to be 400.00
                                                        filed with info from clnt and accountant

 Bankruptcy    Kisco Health &   6/7/2020      0.1       PREP: review docs to sign, preparing to       400.00
                                                        meet clients to sign for what is needed;
                                                        email to Accountant for affidavit

 Bankruptcy    Kisco Health &   6/7/2020      1.51      PREP: Zoom review with client of              400.00
                                                        documents, correcting, signing and
                                                        notarizing

 Bankruptcy    Kisco Health &   6/8/2020      0.41      PREP: Prepare docs for filing,with            400.00
                                                        conformed signatures

 Bankruptcy    Kisco Health &   6/9/2020      0.8       RETENTIONS: Finalize Papers andf file on 400.00
                                                        ECF to retain counsel and acountant

 Bankruptcy    Kisco Health &   6/9/2020      0.3       FILING: File Affid of Service of Retention    400.00
                                                        Papers; and prepare Order for Status
                                                        Conference

 Bankruptcy    Kisco Health &   6/9/2020      0.1       PREP: Final Prep Retention Papers to file     400.00

 Bankruptcy    Kisco Health &   6/9/2020      0.3       FILE                                          400.00

 Bankruptcy    Kisco Health &   6/10/2020     0.18      UST: Review docs from UST re IDI; email to 400.00
                                                        clnt

 Bankruptcy    Kisco Health &   6/10/2020     0.58      CLAIMS: Prepare Bar order Application and 400.00
                                                        proposed Order; and proposed Notice to



Page 2                                               Printed by BillingTracker (c) on: 9/29/2020 8:55:03 AM
 Detailed Projects
      Report
     5/1/2020 - 9/30/2020

 Client name   Project name     Date performed Hours     Description                                 Rate

                                                        Employees

 Bankruptcy    Kisco Health &   6/10/2020     0.05      FILING: Prepare Chambers copies Petition; 400.00
                                                        Motions to Assume & Reject

 Bankruptcy    Kisco Health &   6/10/2020     0.05      TEE: Review Notice of Appointment and       400.00
                                                        TEE affidavit

 Bankruptcy    Kisco Health &   6/10/2020     0.11      TEE: Download and review 3 Insurance        400.00
                                                        policies provided

 Bankruptcy    Kisco Health &   6/10/2020     0.2       TEE: Introductory Phone call from TEE and 400.00
                                                        provide basics of the case and intents

 Bankruptcy    Kisco Health &   6/10/2020     0.25      SCHEDULING: email from UST re IDI; email 400.00
                                                        to clnt for date; phone w Chambers re
                                                        Status Conference and Lease motions

 Bankruptcy    Kisco Health &   6/11/2020     0.03      UST: Email from and reply to clnt re bank   400.00
                                                        accts opened and voided check

 Bankruptcy    Kisco Health &   6/11/2020     0.3       LEASE: Email from clnt, re no LL            400.00
                                                        response, letter to LL Attorney and email

 Bankruptcy    Kisco Health &   6/11/2020     0.15      LEASE: Calculate Rejection Claim            400.00

 Bankruptcy    Kisco Health &   6/11/2020     0.3       FILING: Prepare Statement per 1116 (1) (B)400.00
                                                        re balance sheet etc; email to clnt

 Bankruptcy    Kisco Health &   6/11/2020     0.11      UST IDI: email from UST w call in info;     400.00
                                                        email to clnt

 Bankruptcy    Kisco Health &   6/12/2020     0.1       UST: Emails from and reply to Clnt re       400.00
                                                        voided checks, UST IDI forms and 1116
                                                        statement re balance sheet etc

 Bankruptcy    Kisco Health &   6/12/2020     0.2       General: Email from and reply to clnt re    400.00
                                                        PPP Loan Note and reply re PPP facts

 Bankruptcy    Kisco Health &   6/14/2020     0.65      FILING & UST: Phone w clnt on questions; 400.00
                                                        ZOOM to notarize 1116 statement; discuss
                                                        IDI and the forms sent

 Bankruptcy    Kisco Health &   6/14/2020     0.21      UST IDI: Download Dcos from client; review 400.00
                                                        checklist

 Bankruptcy    Kisco Health &   6/15/2020     0.83      UST: Review IDI attachments and             400.00
                                                        documents from client, email Clnt with
                                                        comments



Page 3                                               Printed by BillingTracker (c) on: 9/29/2020 8:55:03 AM
 Detailed Projects
      Report
     5/1/2020 - 9/30/2020

 Client name   Project name     Date performed Hours     Description                                 Rate

 Bankruptcy    Kisco Health &   6/15/2020     0.15      UST IDI: phone w TEE re 7-1 date too early, 400.00
                                                        phone with D Li for other dates

 Bankruptcy    Kisco Health &   6/15/2020     0.28      UST IDI: Phone with client on business      400.00
                                                        history

 Bankruptcy    Kisco Health &   6/15/2020     0.03      COURT: email from and reply to D Li re 7-1 400.00
                                                        conference date

 Bankruptcy    Kisco Health &   6/15/2020     0.26      LEASE: Call to Old LL atty to confirm       400.00
                                                        receipt of my email and knowledge of filing
                                                        and moved; email to client

 Bankruptcy    Kisco Health &   6/15/2020     0.13      MOR: Prepare and send master to client      400.00

 Bankruptcy    Kisco Health &   6/15/2020     0.18      CLAIMS: File Bar Date Applic and email to 400.00
                                                        Chambers

 Bankruptcy    Kisco Health &   6/16/2020     0.55      LEASES: Finalize Motions to reject and      400.00
                                                        assume and prepare for service

 Bankruptcy    Kisco Health &   6/16/2020     0.1       UST IDI: email to UST Auditor all IDI Docs; 400.00
                                                        email to Trustee History, A - D signed and
                                                        equipment list

 Bankruptcy    Kisco Health &   6/16/2020     0.4       LEASES: Half time service                   400.00

 Bankruptcy    Kisco Health &   6/16/2020     0.18      UST: Notes for client on IDI                400.00

 Bankruptcy    Kisco Health &   6/16/2020     0.01      UST IDI: Phone with client reviewing IDI    400.00
                                                        docs and procedures

 Bankruptcy    Kisco Health &   6/16/2020     0.7       UST IDI: Review documents from Clnt; email400.00
                                                        questions; prepare documents for
                                                        transmittal to UST

 Bankruptcy    Kisco Health &   6/17/2020     0.15      UST TEE IDI: email from and reply to TEE w 400.00
                                                        March Bank statement; send Payroll and
                                                        Sales tax returns

 Bankruptcy    Kisco Health &   6/17/2020     0.16      LEASE: Upload to ECF Motions to reject      400.00
                                                        and assume

 Bankruptcy    Kisco Health &   6/18/2020     0.25      IDI: Post phone call with clients           400.00

 Bankruptcy    Kisco Health &   6/18/2020     0.06      NOT BILL TEE: Call from TEE pre IDI, re     400.00
                                                        name spelling

 Bankruptcy    Kisco Health &   6/18/2020     0.51      UST IDI held by phone                       400.00



Page 4                                               Printed by BillingTracker (c) on: 9/29/2020 8:55:04 AM
 Detailed Projects
      Report
     5/1/2020 - 9/30/2020

 Client name   Project name     Date performed Hours     Description                                  Rate

 Bankruptcy    Kisco Health &   6/22/2020     0.36      LL: email from client on July rent bill; reply 400.00
                                                        to clnt; letter to LL and counsel re Stay
                                                        violation and email and mail

 Bankruptcy    Kisco Health &   6/24/2020     0.03      Gen'l: Call from client re Con Ed Bill       400.00

 Bankruptcy    Kisco Health &   6/25/2020     0.06      Corresp: REturn VM from Jeff Feinerman,      400.00
                                                        creditor, VM

 Bankruptcy    Kisco Health &   6/25/2020     0.11      RETENTION: Orders and documents to           400.00
                                                        Greg Zipes for No Objection

 Bankruptcy    Kisco Health &   6/26/2020     0.26      CLAIMS: Prepare Notice of Bar Date; re-      400.00
                                                        send order and docs to Chambers, copy
                                                        UST

 Bankruptcy    Kisco Health &   6/26/2020     0.01      UST: Call to G Zipes Esq re Retention        400.00
                                                        orders, VM

 Bankruptcy    Kisco Health &   6/29/2020     0.13      Retention: Add no objection from UST:        400.00
                                                        email orders and supporting docs to
                                                        Chambers

 Bankruptcy    Kisco Health &   6/30/2020     0.34      CLAIMS: Put together mailing of Bar Notice 400.00
                                                        and Claim Form; time cut in half

 Bankruptcy    Kisco Health &   6/30/2020     0.46      CLAIMS: Download Bar Order & Notices; 400.00
                                                        prepare for service; email clnt for employees
                                                        addresses

 Bankruptcy    Kisco Health &   7/1/2020      0.1       Claims Bar order: emails to and from clnt    400.00
                                                        for new LL mailing address; re-mail

 Bankruptcy    Kisco Health &   7/2/2020      0.13      GENL: Email retaining Order to               400.00
                                                        Accountant; email clnt re 341 meeting and
                                                        docs to have

 Bankruptcy    Kisco Health &   7/2/2020      0.2       LEASE: Review key provisions of new lease400.00

 Bankruptcy    Kisco Health &   7/2/2020      0.08      CLAIMS: Prepare Employee Notice for          400.00
                                                        service; affid of service

 Bankruptcy    Kisco Health &   7/2/2020      0.13      341: Call with Clnt re process               400.00

 Bankruptcy    Kisco Health &   7/2/2020      0.6       341: By phone with G Zipes Esq and V         400.00
                                                        TEE; follow up phone with client

 Bankruptcy    Kisco Health &   7/2/2020      0.06      TEE: Review and sent TEE UST calculation 400.00
                                                        of lease rejection damages



Page 5                                               Printed by BillingTracker (c) on: 9/29/2020 8:55:04 AM
 Detailed Projects
      Report
     5/1/2020 - 9/30/2020

 Client name   Project name     Date performed Hours     Description                                 Rate

 Bankruptcy    Kisco Health &   7/6/2020      0.66      Conference: Prepare Status Report            400.00

 Bankruptcy    Kisco Health &   7/6/2020      0.15      FILE Status report; prepare and mail         400.00
                                                        Chambers copy

 Bankruptcy    Kisco Health &   7/14/2020     0.3       Status Conf: Email to Clnt re info needed for 400.00
                                                        7-20; register for 7-20 Court Solutions

 Bankruptcy    Kisco Health &   7/14/2020     0.35      TEE: Phone w TEE on Plan outline             400.00

 Bankruptcy    Kisco Health &   7/14/2020     0.1       PLAN: email Ideas to TEE for comment         400.00

 Bankruptcy    Kisco Health &   7/15/2020     0.2       MOR: review June MOR and email               400.00
                                                        comments to clnt; reply to clnt re next
                                                        significant dates

 Bankruptcy    Kisco Health &   7/15/2020     0.2       MOR: Emails from clnt with responses;        400.00
                                                        prepare for filing

 Bankruptcy    Kisco Health &   7/15/2020     1.18      PLAN: Call w Clnt, Sandy, reviewing         400.00
                                                        concept, revenue history and projections on
                                                        reopening

 Bankruptcy    Kisco Health &   7/15/2020     0.11      MOR: download corrected report, prepare      400.00
                                                        for filing and file

 Bankruptcy    Kisco Health &   7/19/2020     0.2       PREP: REview docs for Monday hearing & 400.00
                                                        status conference

 Bankruptcy    Kisco Health &   7/20/2020     0.4       REview Notes and client excel prior to       400.00
                                                        status conference hearing

 Bankruptcy    Kisco Health &   7/20/2020     0.08      GENL: Email from and reply to clnt re        400.00
                                                        creditor notice; review Lease orders ECF

 Bankruptcy    Kisco Health &   7/20/2020     0.19      PLAN: Phone w TEE on Court discussions 400.00

 Bankruptcy    Kisco Health &   7/20/2020     0.3       LEASES: Prepare Orders and email to          400.00
                                                        Chambers, copies to Trustee

 Bankruptcy    Kisco Health &   7/20/2020     0.93      COURT: Status Conference and Lease           400.00
                                                        Motions

 Bankruptcy    Kisco Health &   7/23/2020     0.03      CLAIMS: Review Tompkins Claim 2 PPP          400.00

 Bankruptcy    Kisco Health &   7/23/2020     0.06      Email clnt about being a "health center"     400.00

 Bankruptcy    Kisco Health &   7/28/2020     0.1       GEN: VM from a customer creditor; call       400.00
                                                        back, leave detailed VM



Page 6                                               Printed by BillingTracker (c) on: 9/29/2020 8:55:05 AM
 Detailed Projects
      Report
     5/1/2020 - 9/30/2020

 Client name   Project name     Date performed Hours     Description                                 Rate

 Bankruptcy    Kisco Health &   7/29/2020     0.05      GEN'L: email clnt re return mail from a     400.00
                                                        client re different address

 Bankruptcy    Kisco Health &   7/30/2020     0.55      PLAN: COntinue Draft of Plan                400.00

 Bankruptcy    Kisco Health &   7/30/2020     0.23      PLAN: Begin draft of Plan                   400.00

 Bankruptcy    Kisco Health &   7/31/2020     0.65      PLAN: COntinue on Plan Draft                400.00

 Bankruptcy    Kisco Health &   8/3/2020      0.08      TEE: Call from TEE re MOR and his           400.00
                                                        accrued fees; working on Plan

 Bankruptcy    Kisco Health &   8/3/2020      0.03      CLAIMS: review 35 Lex (former LL) POC       400.00

 Bankruptcy    Kisco Health &   8/3/2020      0.16      LEASE: Serve Order Rejecting w Entry        400.00

 Bankruptcy    Kisco Health &   8/4/2020      0.05      TEE: Email from TEE w fees and costs to     400.00
                                                        date; reply for time records

 Bankruptcy    Kisco Health &   8/5/2020      0.76      PLAN: Proofread and update Plan and         400.00
                                                        Schedules; email to clnt with requests

 Bankruptcy    Kisco Health &   8/6/2020      0.5       PLAN: Conference with clnt for Plan         400.00
                                                        concept and exhibits required

 Bankruptcy    Kisco Health &   8/7/2020      0.06      PLAN: Phone from client on changing         400.00
                                                        projections due to continued closure

 Bankruptcy    Kisco Health &   8/9/2020      0.03      GENL: email from and reply to clnt re NOA 400.00
                                                        by Tompkins bank

 Bankruptcy    Kisco Health &   8/18/2020     0.86      review client email on Plan and Exhibits;   400.00
                                                        reply with answers to questions and my
                                                        clarifying questions

 Bankruptcy    Kisco Health &   8/18/2020     0.46      PLAN: Update Plan based on Client docs      400.00
                                                        and consistency

 Bankruptcy    Kisco Health &   8/18/2020     0.28      Review Contract of Sale                     400.00

 Bankruptcy    Kisco Health &   8/18/2020     0.21      TEE: Return call to TEE re Plan Draft       400.00

 Bankruptcy    Kisco Health &   8/18/2020     0.1       MOR: Email to client for July MOR and to    400.00
                                                        add professional fees due

 Bankruptcy    Kisco Health &   8/20/2020     0.85      PLAN: Complete updated Plan, per TEE 400.00
                                                        comments, email to TEE, email to clnt with
                                                        request to tighten up Exhibits




Page 7                                               Printed by BillingTracker (c) on: 9/29/2020 8:55:05 AM
 Detailed Projects
      Report
     5/1/2020 - 9/30/2020

 Client name   Project name     Date performed Hours     Description                                 Rate

 Bankruptcy    Kisco Health &   8/20/2020     0.1       MOR: email from and reply tro client re     400.00
                                                        MOR form for July

 Bankruptcy    Kisco Health &   8/20/2020     0.53      PLAN: TEE calls and discuss Draft and       400.00
                                                        language revsions

 Bankruptcy    Kisco Health &   8/21/2020     0.25      Plan: Phone from clnt, finalize exhibits;   400.00
                                                        email to chambers; phone with TEE re
                                                        email to Judge

 Bankruptcy    Kisco Health &   8/21/2020     0.15      PLAN: Email from and reply to client re     400.00
                                                        getting Plan to the Judge

 Bankruptcy    Kisco Health &   8/21/2020     0.2       PLAN: PHone from client confirming docs 400.00
                                                        are good; discuss procedures and timing to
                                                        come.

 Bankruptcy    Kisco Health &   8/24/2020     0.31      MOR: review July MOR; email clnt            400.00
                                                        apparent errors or inconsistencies

 Bankruptcy    Kisco Health &   8/25/2020     0.16      MOR: Review corrected MOR July; file on     400.00
                                                        ECF

 Bankruptcy    Kisco Health &   8/25/2020     0.6       PLAN: Draft 3, incorporate Chambers         400.00
                                                        comments; create blacklined and clean
                                                        drafts

 Bankruptcy    Kisco Health &   8/25/2020     0.23      TEE: Call w TEE about Chambers              400.00
                                                        comments and fixing Fees

 Bankruptcy    Kisco Health &   8/25/2020     0.11      PLAN: Email to clnt re Plan comments and 400.00
                                                        $$ contribution

 Bankruptcy    Kisco Health &   8/26/2020     0.3       PLAN: TEE call with suggested changes to 400.00
                                                        Plan re Chambers comments

 Bankruptcy    Kisco Health &   8/26/2020     0.73      PLAN: Incorporate TEE comments into         400.00
                                                        Plan; other changes; email to TEE

 Bankruptcy    Kisco Health &   8/27/2020     0.15      PLAN: Telephone with client about           400.00
                                                        contribution to the Plan

 Bankruptcy    Kisco Health &   8/27/2020     0.18      PLAN: revisions based on Debtor Pal         400.00
                                                        contribution and Opening restrictions

 Bankruptcy    Kisco Health &   8/27/2020     0.15      PLAN: Call from TEE re the capital infusion 400.00
                                                        and distribution amounts

 Bankruptcy    Kisco Health &   9/1/2020      0.56      PLAN: Begin final draft of Plan, based on   400.00



Page 8                                               Printed by BillingTracker (c) on: 9/29/2020 8:55:05 AM
 Detailed Projects
      Report
     5/1/2020 - 9/30/2020

 Client name   Project name     Date performed Hours         Description                                  Rate

                                                             Chamber's comments

 Bankruptcy    Kisco Health &   9/2/2020         0.2         PLAN: FIle; email Chambers Order fixing      400.00
                                                             dates

 Bankruptcy    Kisco Health &   9/2/2020         0.85        PLAN: Complete Final Draft of Plan           400.00

 Bankruptcy    Kisco Health &   9/2/2020         0.61        PLAN: Prepare Order fixing dates; ballot     400.00

 Bankruptcy    Kisco Health &   9/2/2020         0.2         PLAN: emails to and from clint re time to    400.00
                                                             fund the Plan

 Bankruptcy    Kisco Health &   9/9/2020         0.1         GENL: Call from client re signage at old     400.00
                                                             place

 Bankruptcy    Kisco Health &   9/14/2020        0.4         PLAN: Update Ballot and Plan Notice, to      400.00
                                                             confirm with Order; Prepare for service
                                                             48.5 minutes. Billed half time

 Bankruptcy    Kisco Health &   9/14/2020        0.03        PLAN: email clnt for PPP forgiveness update400.00

 Bankruptcy    Kisco Health &   9/14/2020        0.21        PLAN: Check and update Service               400.00
                                                             Addresses list per Claims and NOA

 Bankruptcy    Kisco Health &   9/15/2020        0.2         PLAN: Tel w Tee re Plan income language 400.00

 Bankruptcy    Kisco Health &   9/16/2020        0.1         TEE: TEE phone call on Amended               400.00
                                                             Projections footnote

 Bankruptcy    Kisco Health &   9/16/2020        0.16        General: Call back clnt re Life Estate for   400.00
                                                             Mom

 Bankruptcy    Kisco Health &   9/16/2020        0.21        MOR: Review August MOR, email to client 400.00
                                                             with a correction

 Bankruptcy    Kisco Health &   9/17/2020        0.24        PLAN: File on ECF Amended Schedule B;        400.00
                                                             and affid of service

 Bankruptcy    Kisco Health &   9/17/2020        2.06        Plan Affid of Service                        400.00

                                            Total:   46.53




Page 9                                                  Printed by BillingTracker (c) on: 9/29/2020 8:55:06 AM
